DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-9 and 12-18 are allowed.
The following is a statement of reasons for allowance: 
		Regarding claims 6, the cited prior art of record Burstein (US 2003/0193307 A1),  either singularly or in combination, fail to anticipate or render obvious a monitoring circuit for a fan comprising: the input detection circuit outputs a high voltage level to the input of the timing circuit when no tach pulses received from the tach generator and the timing circuit outputs a second output level low when either no tach pulses are received from the tach generator or the tach pulses received from the tach generator are at a frequency below the predetermined frequency and the second output level from the timing circuit generates a second output from the drive circuit, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
		Regarding claims 9, the cited prior art of record Burstein (US 2003/0193307 A1),  either singularly or in combination, fail to anticipate or render obvious a monitoring circuit for a fan comprising: said AC coupled tach input detection circuit outputting a high voltage level to an input of said timing circuit when no tach pulses are input to said AC coupled tach input detection circuit, said timing circuit outputting a low voltage level when said low pulses from said AC coupled tach input detection circuit occur below a selected frequency, and said low voltage level output from said timing circuit causing said relay control circuit to disable said output relay, said output relay then disabling said electronic control circuitry, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
		Regarding claims 16, the cited prior art of record Burstein (US 2003/0193307 A1),  either singularly or in combination, fail to anticipate or render obvious a method for monitoring operation of a fan, comprising: the input detection circuit outputs a high voltage level to the input of the timing circuit when no tach pulses received from the tach generator and the timing circuit outputs a second output level low when either no tach pulses are received from the tach generator or the tach pulses received from the tach generator are at a frequency below the predetermined frequency and the second output level from the timing circuit generates a second output from the drive circuit, in combination with all the other limitations in the claim as claimed and defined by the Applicant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864